Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-11) in the reply filed on 02/19/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious search and/or examination burden if restriction were not required in the case.  This is not found persuasive because the examination of the application requires different concept searches of extending the insulation past the outer mold line as well as process of machining. Additionally the inventions are shown to be distinct or independent process of making and product made inventions on the election /restriction requirement mailed on 12/23/2020.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 is/are rejected under 35 U.S.C. 102(a)(1)(a)(@) as being anticipated by Heng et al. (US 2008/0176020).
Regarding Claim 1, Heng discloses a method for building an aerodynamic structure (para. [0019]), comprising: providing a structure with at least one substantially flat surface i.e. substrate 32, space vehicle, para. [0039]); attaching a plurality of rigid insulation blocks (14, Fig. 6) to the at least one substantially flat surface of the structure, wherein outward-facing surfaces of the plurality of rigid insulation blocks extend past an outer mold line of an aerodynamic shape (i.e. the extended features are the one removed via machining); and machining the outward-facing surfaces of the plurality of rigid insulation blocks to the outer mold line of the aerodynamic shape (“machined ceramic tile”, para. [0009]).  
Regarding Claim 2, Heng discloses a method for building an aerodynamic structure (para. [0019]) comprising: applying a slurry (i.e. alumina-mullite slurry’, para. [0009]) to the machined outward-facing surfaces of the plurality of rigid insulation blocks.  
Regarding Claim 6, Heng discloses a method for building an aerodynamic structure (para. [0019]) wherein attaching the plurality of rigid insulation blocks to the at least one substantially flat surface of the structure comprises: applying a slurry to inward-facing surfaces of one or more rigid insulation blocks of the plurality of rigid insulation blocks (para. [0009], [0020]); applying an adhesive to the inward-facing surfaces of the one or more rigid insulation blocks after the applied slurry has cured (i.e. “…alumina slurry that is applied to surface 20 of ceramic tile 14 and dried”, i.e. dried is cured, para. [0039], para. [0020])); and 6705423_4Page 2PATENT App. Ser. No.: 16/715,346 Atty. Dkt. No.: 16-2382-US-CNT adhering the one or more rigid insulation blocks to the at least one substantially flat surface of the structure (para. [0039]).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of Chapline (“Thermal Protection Systems”).
Regarding Claim 3, Heng is silent, but Chapline teaches a method of covering gaps between two or more adjacent rigid insulation blocks of the plurality of rigid insulation blocks (Fig. on page 185, end of col. 1, page 186, “gap fillers….for gaps between Thermal Protection System tiles in high differential pressure areas”). It would have been obvious to one of ordinary skill in the art at the time of the invention to cover the gap between two or more ceramic insulation blocks of Heng as taught in Chapline and before applying the slurry to the machined outward-facing surfaces of the plurality of rigid insulation blocks in order to prevent hot air intrusion and tile-to-tile contact.  

Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of Rorabaugh et al. (US 5,849,650).
Regarding Claims 4 and 7, Heng is silent, but Rorabaugh teaches a ceramic insulation with a slurry comprises ceramic particles suspended in a colloidal solution (abstract, col. 4, lines 59-61; col. 6, lines 46-50).  It would have been obvious to one of 
Regarding Claim 9, Heng is silent, but Rorabaugh teaches a method of curing ceramic insulation slurry above 1000 F (col. 10, lines 34-61).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic insulation blocks and slurry of Heng with the method ceramic slurry curing above 100oF taught in Rorabaugh in order to create a slurry for making ceramic insulation and, more particularly, to rigidized refractory fibrous ceramic insulation.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of Rorabaugh et al. (US 5,849,650) and further view of MacMillan (EP0396240).
Regarding Claim 5, Heng and Rorabaugh are silent, but MacMillan teaches a method of ceramic slurry curing at room temperature (page 6, table 2, “The curing can be accomplished at room temperature exposure for at least 24 hours”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic insulation blocks and slurry of Heng and Rorabaugh with the method ceramic slurry curing at room temperature taught in MacMillan in order to create a slurry for making ceramic insulation and, more particularly, to rigidized refractory fibrous ceramic insulation in a longer period of time.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of MacMillan (EP0396240).
Regarding Claim 8, Heng is silent, but MacMillan teaches a method of ceramic slurry curing at room temperature (page 6, table 2, “The curing can be accomplished at room temperature exposure for at least 24 hours”). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the ceramic insulation blocks and slurry of Heng with the method ceramic slurry curing at room temperature taught in MacMillan in order to create a slurry for making ceramic insulation and, more particularly, to rigidized refractory fibrous ceramic insulation in a longer period of time.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of Behrens et al. (US 2004/0245373).
Regarding claim 10, Heng is silent, but Behrens teaches a ceramic insulation with the adhesive comprises a room temperature vulcanizing silicone (para. [0013]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the insulation blocks of Heng with the room temperature vulcanizing silicone adhesive taught in Behrens in order to help cure the adhesive at room temperature.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US 2008/0176020) in view of Schmidt (US 5,560,569).
Regarding Claim 11, Heng is silent, but Schmidt teaches a attaching a strain isolation pad (col. 4, line 10-21) to the at least one substantially flat surface, wherein attaching the plurality of rigid insulation blocks (17, Fig. 2) to the at least one substantially flat surface of the structure comprises attaching the plurality of rigid insulation blocks to the strain isolation pad. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.